[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Date of Sentence:               February 11, 1993 Date of Application:            November 15, 1999 Date Application Filed:         December 20, 1999 Date of Decision:               September 25, 2001
Application for review of sentence imposed by the Superior Court, Judicial District of Middletown.
Docket Number CR 9-006160.
William Paetzold, Defense Counsel for Petitioner.
Timothy J. Liston, Assistant State's Attorney, for the State.
Sentence Affirmed.
 BY THE DIVISION
Although this application for sentence review was filed late, under the circumstances of the case the Division has granted permission for the matter to be beard. It appears that the petitioner was incarcerated, timely filed the application with prison staff which mailed it to the Court without postage, resulting in its non-delivery through no fault of the petitioner.
The petitioner was convicted, following a trial by jury, of the following: burglary 3rd degree, larceny 1st degree, theft of firearm and conspiracy to commit larceny, 1st degree.
He was sentenced to a term of five years for the burglary and seven years consecutive for the larceny, with concurrent sentences of five years for theft of a firearm and ten years for the conspiracy count. The total effective sentence of twelve years was ordered to run consecutively to a sentence of four and a half years he was then serving.
The essential underlying facts are that the petitioner and a co-defendant, Donald Young, burglarized a gun shop in Haddam, stealing approximately 82 hand-guns, a shot-gun, ammunition and various other items. Many of the weapons, but not all, were subsequently recovered. CT Page 14638
The petitioner had prior convictions which included criminal mischief, reckless endangerment, failure to appear, burglaries, threatening, and arson.
The authority of the Review Division to modify a sentence is limited to the provisions of Practice Book § 43-28. Reviewing this sentence pursuant to those provisions, the Division does not find this sentence to be either disproportionate or inappropriate. The petitioner was involved in an extensive crime spree with his co-defendant Donald Young. Young was also convicted of many of the same offenses and received sentences totaling approximately twenty-five years suspended after nineteen. The petitioner's total sentences of twelve years consecutive to four and a half years were not disproportionate.
The sentence is affirmed.
Klaczak, O'Keefe and Fasano, J.s, participated in this decision.